Citation Nr: 0400062	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  99-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for acne vulgaris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1967 to April 
1970 and from July 1974 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This matter has previously come before the Board.  In 
September 2002, the Board reopened the claim of entitlement 
to service connection for acne vulgaris.  In June 2003, the 
case was remanded to the RO for additional development.  The 
case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Acne vulgaris was noted on the February 1967 service 
entrance examination report.  

2.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in February 1967 
has been presented.

3.  There is clear and unmistakable evidence demonstrating 
that the preexisting acne vulgaris was not aggravated during 
service from February 1967 to April 1970.  

4.  Acne vulgaris was not "noted" on the June 1974 service 
entrance examination report.  

5.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in June 1974 has 
been presented.  

6.  There is clear and unmistakable evidence demonstrating 
that the preexisting acne vulgaris was not aggravated by 
service from July 1974 to September 1991.  


CONCLUSIONS OF LAW

1.  Acne vulgaris clearly and unmistakably preexisted and was 
not aggravated by service, and the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2003).

2.  Acne vulgaris was not aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2003); VAOPGCPREC 3-03 (July 16, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1967 service entrance examination notes that the 
veteran had acne on the face and trunk, mild.  The April 1970 
separation examination report reflects that the skin was 
normal.  

On VA examination in January 1971, the diagnosis was acne 
vulgaris of the face.  The examiner noted that it existed 
prior to induction.  

A June 1974 service entrance examination report shows that 
the skin was normal.  On a July 1974 medical history, the 
veteran denied having or having had skin diseases.  A January 
1976 discharge and immediate reenlistment examination shows 
that the skin was normal.  Treatment records dated in July 
1976 note complaints of itching and swelling of the face and 
neck.  The diagnosis was Grade III acne.  Several active 
cystic lesions were noted.  A December 1976 examination 
report shows that the skin was normal.  On a March 1977 
medical history, the veteran denied having or having had skin 
diseases.  A May 1977 report of examination shows that the 
skin was normal.  An April 1979 report of examination notes 
mild acne, acute.  On the accompanying medical history, he 
denied having or having had skin diseases.  Reports of 
examination, dated in December 1980, May 1985, and November 
1985, and a September 1986 reenlistment examination report 
show that the skin was normal.  At separation in July 1991, 
the skin was normal.  On the accompanying medical history, 
the veteran denied having or having had skin diseases.  

On VA examination in January 1992, the veteran reported a 
history of mild, continuing acne of his face, hands, and 
back.  He complained that he had occasional exacerbation, 
with multiple pimples in the affected areas.  The diagnosis 
was mild acne of the face, hands, and back.  

A February 1993 VA outpatient treatment record reflects 
treatment since 1992 for staph aureus folliculitis.  Lesions 
on the face and neck were noted.  The assessment was 
folliculitis.  

On VA examination in September 1992, the examiner noted 
numerous follicular pustules clustered on the lower back and 
right side of the neck, with inflammatory papules and 
nodules.  The assessment was staph aureus folliculitis.  

Private treatment records, dated from 1995 to 1997, reflect 
the veteran's complaints of having skin growths on his neck.  
A February 1995 record of treatment shows a diagnosis of most 
likely underlying seborrhea, with overlying cellulitis.  A 
September 1995 record of treatment notes continued 
folliculitis.  In November 1995, approximately 10 open 
vesicles clustered behind the left ear were noted.  The 
assessment in June 1996 was acute onset, indurated neck mass.  
Examination revealed marked swelling just distal to the left 
ear.  The assessment was skin changes, unclear etiology.  The 
examiner questioned whether the veteran had just sebaceous 
cysts or whether there was a possible contiguous spread of 
staph.  He noted that the veteran may have had an underlying 
bulbous-type dermatopatholgy.  

On VA examination in August 1998, the veteran was afforded a 
VA examination.  He related that he had previously been 
diagnosed with skin problems, but that such had resolved.  He 
stated that he had some sort of growth on his neck, which had 
been treated with antibodies and resolved.  

In a May 2002, medical opinion from M. B., M.D., Dr. M. B. 
stated that the veteran's medical records indicated chronic 
rashes of unknown origins.  

At a hearing before the undersigned Veterans Law Judge in May 
2002, the veteran testified that he had been on various 
medications for a skin disorder and was told that it was due 
to viral infections.  Transcript at 6 (May 2002).  The 
veteran's wife testified that the veteran's rashes had been 
horrible since he returned from the Persian Gulf.  Id. at 6.  
She noted that the rashes were located on the neck, arms, 
head, upper torso, back, and legs.  Id. at 7.  

On VA examination in January 2003, the examiner stated that 
the C-file had been reviewed.  The diagnosis was mild acne 
vulgaris.  The examiner related that the veteran's current 
acne compared with the mild acne noted at service entrance.  
The examiner noted that it appeared that the veteran had had 
some acute flare-ups during service, at which time the acne 
became worse, but that there was nothing to suggest that the 
acute flare-ups were responsible for his current mild acne.  
He added that the veteran currently had intermittent flare-
ups where it became somewhat worse.  The examiner opined that 
there was no evidence of permanent progression or chronic 
progression of the acne.  He stated that based on the fact 
that the veteran had mild acne vulgaris at service entrance 
in 1967 and had current mild acne vulgaris, there was less 
than a 50 percent probability that the acute flare-ups of 
acne that he had during service were the cause of his current 
mild acne, as he mild acne.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  



VCAA 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the September 1997 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the March 1999 
statement of the case.  The Board concludes that the 
discussions in the rating decision and in the statement of 
the case informed him of the information and evidence needed 
to substantiate the claim.  In July 2003, he was advised of 
the evidence he needed to submit to substantiate his claim, 
VA's duty to notify him about his claim, VA's duty to assist 
in obtaining evidence for his claim, what the evidence must 
show to substantiate his claim, what information or evidence 
was needed from him, what he could do to help with his claim, 
and what VA had done to help with his claim.  In addition, by 
letter dated in October 2002, he was advised of the 
procedures by which to submit additional evidence in support 
of his claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Analysis

In the instant case, there has been no assertion of combat.  
Thus, the provision of 38 U.S.C.A. § 1154(b) (West 2002); 
§ 3.304(f) are not applicable.  

The veteran had two periods of active service.  The Board 
will address each period separately.

To the extent that the veteran claims that acne vulgaris due 
to an undiagnosed illness, the Board notes that acne vulgaris 
is a diagnosis.  Thus, the special provisions pertaining to 
undiagnosed illnesses are not applicable to this issue.  See 
38 C.F.R. § 3.317 (2003).  

February 1967 to April 1970

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  In this case, mild acne on the 
face and trunk was specifically noted on the February 1967 
service entrance examination.  Further, the January 2003 VA 
examination stated that the veteran's current acne vulgaris 
was consistent with the acne noted service entrance in 1967.  
Thus, the Board finds that acne vulgaris preexisted service 
in February 1967.  Therefore, the veteran is not entitled to 
a presumption of soundness at service entrance.  

Aggravation

The presumption of sound condition having been rebutted or 
not attaching, the Board must next determine whether acne 
vulgaris was aggravated during service.  

Preexisting acne vulgaris will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence that acne vulgaris is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge.  

The competent evidence clearly and unmistakably shows that 
the veteran's preexisting acne vulgaris did not undergo a 
permanent increase during service.  The January 2003 VA 
physician specifically stated that there was no evidence of 
permanent progression or chronic progression of the acne 
vulgaris.  He noted that the preexisting acne vulgaris was 
mild and that his current acne vulgaris was mild.  Thus, the 
Board finds that there was no increase in severity of acne 
vulgaris during the veteran's first period of service.  



July 1974 to September 1991

Presumption of Soundness

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  At service entrance in 
July 1974, the veteran's skin was normal.  No skin disease 
was noted.  Therefore, the veteran is entitled to a 
presumption of soundness at service entrance.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that acne 
vulgaris existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

As noted above, the veteran's acne vulgaris clearly and 
unmistakably preexisted service entrance in February 1967.  
In addition, on VA examination in January 1971, the diagnosis 
was acne vulgaris.  The January 2003 VA examiner specifically 
stated that the veteran's acne vulgaris was consistent with 
his preexisting acne vulgaris.  

The Board finds that the competent, consistent evidence, to 
include the finding of preexisting acne vulgaris in 1967, as 
well as the January 2003 VA examiner's opinion, constitutes 
clear and unmistakable evidence in July 1974 that acne 
vulgaris existed prior to service entrance.  The statement of 
the January 2003 VA examiner that acne vulargis existed prior 
to service is clear, unmistakable and supported by the most 
reliable history proved by the record.  Thus, the Board finds 
that part of the presumption of soundness has been rebutted; 
however, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and 
unmistakable evidence that acne vulgaris preexisted service.  
Second, there must be clear and unmistakable evidence that 
acne vulgaris was not aggravated during service.  If both 
prongs are not met, the presumption of soundness at entry is 
not rebutted.  

Aggravation

Preexisting acne vulgaris will be considered to have been 
aggravated by service where there is an increase in 
disability during service unless there is a specific finding 
that the increase is due to that natural progress of the 
disease.  

The Board finds that there is "clear and unmistakable" 
evidence demonstrating that the preexisting acne vulgaris was 
not aggravated by service.  Cotant v. Principi, 17 Vet. App. 
117, 131 (2003) (holding that the clear and unmistakable 
evidence standard in 38 C.F.R. § 3.306(b) is "onerous" and 
requires an "undebatable" result); Vanerson v. West, 12 
Vet. App. 254, 261 (1999) (noting that the standard of proof 
for rebutting the presumption of soundness is not merely 
evidence that is cogent and compelling, i.e., a sufficient 
showing, but evidence is that is clear and unmistakable, 
i.e., undebatable); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993) (holding that the burden of proof was on the 
government to rebut the presumption of sound condition and 
stating that the burden of proof is a formidable one).  

As noted above, the veteran's preexisting acne vulgaris was 
noted to be mild prior to service entrance in 1967.  Service 
medical records reflect that the veteran had flare ups of 
acne vulgaris during his second period of service, to include 
an episode in July 1976.  The July 1991 separation 
examination report, however, reflects that the skin was 
normal.  A post-service VA examination in January 1992 
revealed that the veteran's acne was mild.  Moreover, the 
January 2003 VA examiner specifically stated that the 
veteran's mild acne vulgaris during service was consistent 
with the veteran's current mild acne vulgaris.  The Board 
finds that service medical records reflecting preexisting 
mild acne, coupled with the post service diagnosis of mild 
acne vulgaris, as well as the VA opinion that preexisting 
mild acne vulgaris during service was consistent with his 
current mild acne vulgaris constitutes "clear and 
unmistakable" evidence that the disorder was not aggravated 
by service.  Accordingly, because there is clear and 
unmistakable evidence that preexisting acne vulgaris was not 
aggravated during service, the Board concludes that the 
presumption of soundness has been rebutted in this case.  
VAOPGCPREC 3-03.  There is no doubt to be resolved.  

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimic the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that acne vulgaris was not aggravated during service for the 
purpose of rebutting the presumption of soundness 
(38 U.S.C.A. §§ 1111, 1137), it necessarily follows that acne 
vulgaris was not, in fact, aggravated during service 
(38 U.S.C.A. §§  1110, 1131).  To the extent that there has 
been testimony regarding skin manifestations, the testimony 
was credible.  Whether there was aggravation, however, is 
more of a medical determination and the medical opinion is 
far more probative than lay statements even when sworn.  


ORDER

Service connection for acne vulgaris is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



